Motion dismissed solely on the grounds that this court lacks jurisdiction to grant leave to appeal from an intermediate order in a proceeding under article 78 and to grant a stay pending appeal unless an appeal is pending ('Civ. Prae. Act, §§ 613, 1304). In view of developments, respondents may wish to reapply at Special Term for appropriate relief. The interim stay contained in the order to show cause dated April 14, 1960, is vacated. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente .and Stevens, JJ.